Name: Commission Regulation (EC) No 16/97 of 7 January 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 No L 5/6 EN Official Journal of the European Communities 9 . 1 . 97 COMMISSION REGULATION (EC) No 16/97 of 7 January 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (] ), as amended by Regulation (EEC) No 2454/93 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, as last amended by Regulation (EC) No 2153/96 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 289, 12. 11 . 1996, p. 1 . 9 . 1 . 97 | EN I Official Journal of the European Communities No L 5/7 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 43,52 253,77 376,43 595,50 285,74 1 744,01 84,65 32,55 32,18 323,43 83 260,67 13 382,39 95,02 7 131,55 8 511,06 1.30 Onions (other than seed) 0703 10 19 a) b) c) 2,41 14,04 20,83 32,95 15,81 96,49 4,68 1,80 1,78 17,89 4 606,36 740,38 5,26 394,55 470,87 1.40 Garlic 0703 20 00 a) b) c) 93,53 545,41 809,03 1 279,88 614,12 3 748,29 181,93 69,96 69,17 695,12 178 946,83 28 761,91 204,22 15 327,38 18 292,28 1.50 Leeks ex 0703 90 00 a) b) c) 57,85 337,37 500,43 791,68 379,87 2 318,54 112,53 43,27 42,79 429,97 110 688,98 17 790,91 126,32 9 480,87 11 314,83 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 442,26 656,01 1 037,81 497,97 3 039,36 147,52 56,72 56,09 563,65 145 101,64 23 322,01 1 65,60 12 428,43 14 832,56 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 313,21 464,59 734,98 352,66 2 152,48 104,47 40,17 39,72 399,18 102 761,19 16 516,68 117,27 8 801,83 10 504,44 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 30,88 180,08 267,1 1 422,57 202,76 1 237,54 60,06 23,10 22,84 229,50 59 081,47 9 496,09 67,43 5 060,52 6 039,42 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 617,84 916,46 1 449,84 695,67 4 246,04 206,08 79,25 78,36 787,43 202 709,90 32 581,32 231,34 17 362,77 20 721,38 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 78,85 459,81 682,05 1 079,00 517,73 3 159,98 153,37 58,98 58,32 586,02 150 860,55 24 247,64 172,17 12 921,70 15 421,25 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 05 0705 1 1 80 a) b) c) 56,79 331,17 491,23 777,13 372,88 2 275,91 110,46 42,48 42,00 422,07 108 654,04 17 463,83 124,00 9 306,57 11 106,82 1.120 Endives ex 0705 29 00 a) b) c) 21,82 127,24 188,74 298,59 143,27 874,46 42,44 16,32 16,14 162,17 41 747,33 6 710,00 47,64 3 575,80 4 267,49 1.130 Carrots ex 0706 10 00 a) b) c) 30,34 176,93 262,44 415,18 199,21 1 215,90 59,01 22,69 22,44 225,49 58 048,31 9 330,04 66,25 4 972,03 5 933,81 1.140 Radishes ex 0706 90 90 a) b) c) 159,90 932,44 1 383,11 2 188,08 1 049,89 6 408,08 311,02 119,60 118,26 1 188,38 305 927,60 49 171,38 349,14 26 203,70 31 272,49 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 406,21 2 368,79 3 513,69 5 558,66 2 667,17 16 279,23 790,12 303,83 300,42 3 018,99 777 185,34 124916,07 886,95 66 568,48 79 445,33 No L 5/8 I EN I Official Journal of the European Communities 9 . 1 . 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 113,28 660,60 979,89 1 550,19 743,82 4 539,92 220,35 84,73 83,78 841,93 216 740,02 34 836,37 247,35 18 564,49 22 155,57 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 96,51 562.79 834.80 1 320,66 633,68 3 867,73 187,72 72,18 71,38 717,27 184 648,72 29 678,37 210,73 15 815,77 18 875,14 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 541,33 802,97 1 270,30 609,52 3 720,25 180,56 69,43 68,65 689,92 177 607,93 28 546,71 202,69 15 212,70 18 155,41 1.190 Globe artichokes 0709 10 30 a) b) c) Ã  Ã    1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 400,37 2 334,73 3 463,16 5 478,72 2 628,82 16 045,12 778,76 299,46 296,10 2 975,58 766 008,65 123 119,66 874,20 65 611,16 78 302,83 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 675,26 2 484,95 3 931,20 1 886,28 11 513,00 558,79 214,87 212,46 2 135,09 549 641,33 88 343,20 627,27 47 078,58 56 185,36 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 205,99 1 201,20 1 781,77 2 818,77 1 352,51 8 255,1 1 400,67 154,07 152,34 1 530,92 394 106,50 63 344,27 449,77 33 756,52 40 286,30 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 62,66 365,41 542,02 857,47 411,43 2 511,21 121,88 46,87 46,34 465,71 119 887,55 19 269,38 136,82 10 268,76 12 255,13 1.230 Chantarelles 0709 51 30 a) b) c) 1 213,16 7 074,48 10 493,75 16 601,12 7 965,6 1 48 618,48 2 359,73 907,38 897,22 9 016,33 2 321 090,50 373 066,1 1 2 648,91 198 809,02 237 266,19 1.240 Sweet peppers 0709 60 10 a) b) c) 122,20 712,60 1 057,02 1 672,20 802,36 4 897,25 237,69 91,40 90,37 908,20 233 799,42 37 578,30 266,82 20 025,69 23 899,41 1.250 Fennel 0709 90 50 a) b) c) 73,55 428,90 636,20 1 006,47 482,93 2 947,58 143,06 55,01 54,40 546,63 140 720,27 22 617,80 160,59 12 053,15 14 384,69 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 53,74 313,36 464,81 735,33 352,83 2 153,51 104,52 40,19 39,74 399,37 102810,75 16 524,65 117,33 8 806,08 10 509,51 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 157,27 917,08 1 360,33 2 152,05 1 032,60 6 302,54 305,90 117,63 116,31 1 168,81 300 889,03 48 361,53 343,39 25 772,13 30 757,44 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 63,30 369,14 547,55 866,23 415,64 2 536,86 123,13 47,35 46,82 470,46 121 112,04 19 466,19 138,22 10 373,64 12 380,30 9 . 1 . 97 | EN I Official Journal of the European Communities No L 5/9 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 71,67 417,91 619,90 980,68 470,55 2 872,04 139,40 53,60 53,00 532,62 137 113,78 22 038,13 156,48 1 1 744,25 14 016,03 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 161,95 944,38 1 400,82 2 216,10 1 063,34 6 490,13 315,00 121,13 119,77 1 203,60 309 844,80 49 800,99 353,61 26 539,22 31 672,91 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c)       2.60.2  Navels , navelines , navelates , salustianas , vernas, Valencia lates , Maltese , shamou ­ tis , ovalis , trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c)       2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c)       2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi ­ lar citrus hybrids , fresh: 2.70.1  Clementines 0805 20 21 a) b) c)      2.70.2  Monreales and satsumas 0805 20 23 a) b) c)       2.70.3  Mandarines and wilkings 0805 20 25 a) b) c)       2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c)  ¢      2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 128,78 750,99 1 113,95 1 762,28 845,58 5 161,05 250,49 96,32 95,24 957,12 246 393,26 39 602,49 281,19 21 104,39 25 186,78 No L 5/ 10 EN Official Journal of the European Communities 9 . 1 . 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 38,60 225,10 333,90 528,23 253,46 1 546,98 75,08 28,87 28,55 286,89 73 854,32 1 1 870,52 84,29 6 325,87 7 549,53 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 35,63 207,75 308,15 487,50 233,91 1 427,71 69,29 26,65 26,35 264,77 68 160,08 10 955,29 77,79 5 838,13 6 967,45 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 239,22 1 394,97 2 069,20 3 273,47 1 570,69 9 586,77 465,30 178,92 176,92 1 777,87 457 681,06 73 562,53 522,32 39 201,89 46 785,01 2.110 Water melons 0807 11 00 a) b) c) 35,01 204,18 302,86 479,12 229,89 1 403,17 68,10 26,19 25,89 260,22 66 988,78 10 767,03 76,45 5 737,81 6 847,72 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai, futuro ex 0807 19 00 a) b) c) 61,18 356,79 529,24 837,26 401,74 2 452,02 119,01 45,76 45,25 454,73 117061,86 18 815,21 133,60 10 026,73 1 1 966,28 2.120.2  other ex 0807 19 00 a) b) c) 83,26 485,52 720,18 1 139,33 546,68 3 336,67 161,95 62,27 61,58 618,79 159 295,73 25 603,41 181,79 13 644,20 16 283,51 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c) _    2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 249,40 1 454,34 2 157,26 3 412,80 1 637,54 9 994,80 485,10 186,54 184,45 1 853,54 477 160,92 76 693,51 544,55 40 870,40 48 776,28 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 222,81 1 299,31 1 927,29 3 048,98 1 462,97 8 929,31 433,39 1 66,65 164,78 1 655,95 426 293,46 68 517,64 486,50 36 513,43 43 576,51 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 188,65 1 100,13 1 631,85 2 581,59 1 238,71 7 560,51 366,95 141,10 139,52 1 402,10 360 945,87 58 014,40 411,92 30 916,20 36 896,56 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 204,40 1 191,95 1 768,05 2 797,06 1 342,09 8 191,54 397,58 152,88 151,17 1 519,13 391 071,49 62 856,45 446,30 33 496,56 39 976,06 9 . 1 . 97 | EN I Official Journal of the European Communities No L 5/11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ 2.190 Plums a) 242,53 3 318,77 471,74 1 802,48 74 580,53 39 744,38 0809 40 10 b) 1 414,28 1 592,42 181,40 464 014,72 529,55 47 432,45 0809 40 40 c) 2 097,83 9 719,44 179,36 \ 2.200 Strawberries a) 423,04 5 788,97 822,86 3 144,08 130 091,66 69 326,58 0810 10 10 b) 2 466,94 2 777,68 316,41 809 386,08 923,70 82 736,95 0810 10 05 c) 3 659,27 16 953,72 312,87Il 0810 10 80 U 2.205 Raspberries a) 1 274,40 17 439,21 2 478,86 9 471,50 391 899,80 208 845,60 0810 20 10 b) 7 431,63 8 367,74 953,19 2 438 267,34 2 782,64 249 244,23 c) 1 1 023,51 51 072,91 942,51 \ 2.210 Fruit of the species Vaccinium myrtillus a) 1 081,32 14 796,97 2 103,28 8 036,46 332 522,56 177 203,13 0810 40 30 b) 6 305,65 7 099,93 808,77 2 068 842,29 2 361,04 211 480,91 c) 9 353,32 43 334,79 799,71 I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 61,55 842,23 119,72 457,43 18 926,84 10 086,22 0810 50 10 b) 358,91 404,12 46,03 117 756,37 134,39 12 037,28 0810 50 20 c) 532,38 2 466,57 45,52 0810 50 30 1 2.230 Pomegranates a) 107,21 1 467,03 208,53 796,77 32 967,65 17 568,65 ex 0810 90 85 b) 625,17 703,92 80,19 205 113,53 234,08 20 967,09 c) 927,33 4 296,39 79,29 2.240 Khakis (including sharon fruit) a) 75,05 1 027,00 145,98 557,78 23 079,05 12 298,95 ex 0810 90 85 b) 437,65 492,78 56,13 143 589,97 163,87 14 678,03 c) 649,18 3 007,69 55,50 \ 2.250 Lychees a) 177,02 2 422,39 344,33 1 315,64 54 436,76 29 009,65 ex 0810 90 30 b) 1 032,29 1 162,32 132,40 338 687,01 386,52 34 621,22 c) 1 531,22 7 094,27 130,92 \